DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 13 and 20 have been amended; support for the amendment can be found in Fig. 2-4 of the original specification.
Claims 7 and 19 have been cancelled.
Claims 1-6, 8-18 and 20 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first second protecting assembly" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 and 8-12 are rejected based on dependency to claim 1.

Claim 13 recites the limitation "the first second protecting assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-18 are rejected based on dependency to claim 13.

Claim 20 recites the limitation "the first second protecting assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The non-statutory double patenting rejection of claims 1 and 8-12 is maintained.
The subject matter of the amended limitations of the instant claim 1 is contained in full (with minor differences) in claims 7-12 of the reference patent, with the exception of the recitation of the instant limitation “eave portions” in lines 3-4 of the instant claim 1, as opposed to “eave portion” in lines 4-5 of claim 1 of the reference application. 

The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, the reference patent teaches the requirements of the instant claims in full.

The minor differences between the instant application and reference patent include the recitation of the first protecting assembly being fixed to and overlapped with another portion (line 9), the second protecting assembly being attached to and overlapped with the first protecting assembly (line 14), the formation of at least three overlapped layers in the up-down direction (line 17-18), and the “mounting hole being used to fixedly mount the battery box via a fastener” (line 22). These limitations are rendered obvious by the reference patent for the following reasons:
An object fixed or attached to another object naturally overlaps with the other object.
The recitation of “a second protecting assembly provided at an outside of the first protecting assembly in the up-down direction, the second protecting assembly is attached to the first protecting assembly and a corresponding portion of the base body” in claim 7 of the reference patent inherently discloses the at least three overlapped layers of the instant claim.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 
	
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
Applicant's arguments filed 02/24/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference patent.

Applicant’s arguments with respect to claim(s) 1, 13 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Potential Allowable Subject Matter
Claims 1-6, 8-18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and filing of a Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  

Kanazawa (WO2017073416 A1), the closest prior art of record, Kanazawa discloses a lower box body (“power storage device 1”; [0021]; Fig. 5; element 1), comprising:
 
a base body (“lower case 3”; [0019]; Fig. 5; element 3), 

a first protecting assembly ("nut Nb"; [0024]; Fig. 7; element 55 and Nb; Fig. 5; element 51, 52, and 59), and 

a mounting hole ("holes"; [0021]; Fig. 6; hole corresponding to element Bb); 

the base body (3) comprising a bottom plate portion ("bottom portion 39"; [0022]; Fig. 6; element 39), a side plate portion ("front wall portion 31"; [0022]; Fig. 6; elements 31, 32), and eave portions ("lower flange 30"; [0024]; Fig. 5 and 7; element 30), 

the side plate portion (31, 32) protruding from the bottom plate portion (39) in an up-down direction (annotated Fig. 5(b); element Z), and 

    PNG
    media_image1.png
    596
    1403
    media_image1.png
    Greyscale



each eave portion (30) being connected to one end (Fig. 5) of the side plate portion (31, 32) away from the bottom plate portion (39) and extending toward an outside (Fig. 5) of the side plate portion (31, 32); 

the first protecting assembly (51-59, Nb) being provided at an outside (Fig. 5) of the base body (3) in the up-down direction (Z) and being fixed (Fig. 6; element Bb) to the base body (3), and 

the first protecting assembly (51-59, Nb) being attached (Fig. 6; element Bb) to the eave portion (30); 

the mounting hole (Fig. 6; hole corresponding to Bb) penetrating the eave portion (30) and the first protecting assembly (55) attached to the eave portion (30) in the up-down direction (Z).

the lower box body (1) further comprising a second protecting assembly (annotated Fig. 7; element A) provided at an outside of the first protecting assembly (51-59, Nb) in the up-down direction (Z), and 

    PNG
    media_image2.png
    469
    594
    media_image2.png
    Greyscale



the second protecting assembly (A) is attached to (Fig. 6; element Bb) the first protecting assembly (51-59) and a corresponding portion (Fig. 5; element 30) of the base body (3); the mounting hole (hole corresponding to Bb) penetrates the eave portion (30), the first protecting assembly (51-59) and the second protecting assembly (A) in the up-down direction (Z).

However, Kanazawa fails to disclose or suggest “the first protecting assembly being positioned between the base body and the second protecting assembly”. Further, it would not have been obvious to one of ordinary skill in the art to have modified Kanazawa according to this limitation as no motivation to do so could be found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727